Citation Nr: 1613761	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-41 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left patellar dislocation with patellar chondromalacia and early degenerative changes.

2.  Entitlement to an initial rating in excess of 20 percent for left knee recurrent subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force and the United States Air Force Reserve.  He had active service from June 1984 to May 1990, December 2005 to June 2006, and March 2007 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge during a May 2012 Travel Board hearing.  A transcript of that proceeding is associated with the paper claims file.

In a February 2013 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The August 2008 rating decision granted entitlement to service connection for left patellar dislocation with patellar chondromalacia and early degenerative changes and assigned a 10 percent rating effective from August 2, 2007.  As noted in the February 2013 Board remand, the Veteran submitted new and material evidence within one year of the August 2008 rating decision.  In accordance with 38 C.F.R. § 3.156(b), an October 2009 rating decision reconsidered the initial rating assigned and determined that it should be continued.  The Veteran filed a timely notice of disagreement in December 2009.  Thus, this matter is appropriately considered an "initial rating claim" stemming from the Veteran's original claim of service connection pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the appeal, an April 2013 rating decision granted a separate disability rating of 20 percent for left knee recurrent subluxation under Diagnostic Code 5010-5257, effective from April 5, 2013.  The rating decision indicated that the "decision is ancillary to the issues on appeal.  It is regarded as inextricably intertwined with the appellate issues decided herein.  No further action is required."  However, the supplemental statement of the case dated in April 2013 did not include the issue.  As the AOJ has indicated this issue is inextricably intertwined with the appellate issue and that no further action is required (presumably to place the matter in appellate status), the matter is before the Board.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the case.  The VBMS file contains a November 2015 informal hearing presentation.  A review of the Virtual VA file reveals VA treatment records dated from August 2010 to February 2013.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The prior remand requested that additional VA treatment records be added to the record and that an examination be performed.  The April 2013 examination was thorough in most respects, however, the examiner did not address whether the left knee experienced additional functional impairment during a flare-up.  Accordingly, another examination should be conducted to provide this information.

The matter pertaining to patellar subluxation must also be addressed in a supplemental statement of the case in light of the discussion above.



Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Afterwards, schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the current severity of the Veteran's left knee disability. The VA examiner is requested to review the claims file (including both Virtual VA/ VBMS) and to note that such review was completed.

The examiner is asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability, including manifestations of recurrent subluxation and patellar dislocation with patellar chondromalacia and early degenerative changes. 

The examiner should set forth the extent of any functional loss present for the left knee disability due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity or atrophy of disuse. 

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range-of-motion loss.  If it is not possible to do so, the examiner should explain why.  

3.  After ensuring the examination report is adequate and completing any other development deemed necessary, readjudicate the matters on appeal. If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




